Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, what does the “analog sensing circuit configured to sense the mechanical oscillation” (line 3) correspond to in any figure?  The drawings suggest that such are the capacitors 22.   Is it the sensing capacitors 22/24 whose capacitance depends on the mass 14 (Para 5); while the AFE Circuit merely receives that signal indicative of oscillation (Para 42). 
	As to claims 10,16, “a driving mass sensing mass coupled” (line 2) is confusing.  The phrase is fragmented, likely missing some level of connecting terminology within.
	As to claim 2, “digital circuit is an analog-to-digital converter” (italics added, italics added) is confusing, as the digital circuit is disclosed as much more than just the A/D converter.  The term “is” is powerful.
As to claims 3, “digital circuit is a signal processor (DSP) circuit” (italics added, italics added) is confusing, as the digital circuit is disclosed as much more than just that.  As to claim 3, note that the DAC120 provides the drive signal, and is not part of the digital signal of processor 113 in Figure 2B.   The term “is” is powerful.
As to claim 11, “digital circuit is an analog-to-digital converter” (italics added, italics added) is confusing, as the digital circuit is disclosed as much more than just the A/D converter.  The term “is” is powerful.
As to claim 12, the “digital circuit is a signal processor (DSP) circuit” (italics added, italics added) is confusing, it’s not clear what structure such relates to in any drawing (likely, Figure 7).  Is such the (or some portion) of what’s claimed in claim 14?  The term “is” is powerful.
As to claim 16, this preamble calls for a “circuit” (line 1), yet the body does not connected all of the structural elements together, suggestive of no circuit.  Is this claim a “circuit” or 2 unconnected elements?  The claim is internally inconsistent.  
As to claim 17, the “digital circuit is a digital signal processor (DSP) circuit” (italics added) is confusing, as it’s unclear what such relates to in any drawing.  What digital circuit applies a force to the sensing mass?  Note that Figure 8’s Circuit 50 has an analog element (output of DAC 298), so such is not truly DSP.  Note that the output QCs are analog.  Note that it is the capacitors 26 that “apply a quadrature error compensation force” (line 10, claim 16), so that is analog.  What portion, if any, of Figure 8 provides for the claim 16’s “ a digital circuit … thereto” (lines 9-11) and claim 17’s “digital signa processor (DSP) circuit”.  Again, “is” (line 1, claim 17) is a powerful term.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 8am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861